Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 - 4 are presented for examination.
Claims 1 is rejected.
Claims 2 - 4 are objected to.
Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-211425, filed on 10/28/2016.
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 04/23/2019, 07/17/2019 and 09/28/2020 are being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Yaw moment control device” in claims 1 and 2
“Slip determination device” in claims 1, 3 and 4
“Control gain calculator” in claims 1 and 2
“Target yaw rate calculator” in claim 1
“Yaw moment calculator” in claim 1
“Road surface frictional coefficient estimator” in claims 2 and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (See instant page 20) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno (United States Patent Publication No. 20020153770) in view of Kiencke (United States Patent No. 5513907) and Nitta (JP 2001354131 A).
10.	Regarding claim 1, Matsuno teaches a vehicle turning control device controlling a turning characteristic of a vehicle having braking/driving sources capable of independently controlling a braking/driving torque which is a braking torque or a driving torque for each of wheels (Matsuno Paragraph 0001 and 0138, “The present invention relates to a vehicle behavior control apparatus capable of calculating accurate target yaw rates used for various vehicle behavior control means”, “The target yaw rate .mu.t with high precision enables an accurate power distribution between front and rear wheels. Similarly, the target yaw rate .mu.t with high precision enables an accurate power distribution between left and right wheels”), the vehicle turning control device comprising
a yaw moment control device configured to control a yaw moment that occurs in the vehicle (Examiner notes that Matsuno does not explicitly teach a yaw moment control device but it would have been obvious to one of ordinary skill in the art to control the yaw moment based on the yaw rate and target yaw rate being calculated and the appropriate distribution of driving power to the individual wheels); and
a slip determination device configured to determine a road surface state from an angular velocity and a vehicle speed (Matsuno Paragraph 0013, “The target yaw rate establishing means includes a road friction coefficient estimating means for estimating a road friction coefficient”), wherein
the yaw moment control device includes a control gain calculator configured to calculate a control gain (Matsuno Paragraph 0066, “The steady state yaw rate gain calculating section 70k… calculates a steady state yaw rate gain G.gamma”),
a target yaw rate calculator configured to calculate a target yaw rate from the vehicle speed, a steering angle thereof, and the control gain calculated by the control gain calculator (Matsuno Paragraph 0047, “The target yaw rate establishing section 70 comprises a vehicle speed calculating section 70a… front wheel steering angle calculating section 70h… steady state yaw rate gain calculating section 70k”), and
a yaw moment calculator configured to calculate the braking/driving torque for each wheel of the vehicle in accordance with the target yaw rate calculated by the target yaw rate calculator (Matsuno Paragraph 0138, “The target yaw rate .mu.t with high precision enables an accurate power distribution between front and rear wheels. Similarly, the target yaw rate .mu.t with high precision enables an accurate power distribution between left and right wheels”), and
Matsuno does not explicitly teach determining a road surface state from an angular velocity and an angular acceleration of the wheel of the vehicle and a vehicle speed and that the control gain calculator calculates the control gain in accordance with a predetermined condition on the basis of a determination result of the slip determination device.
Kiencke teaches determining road surface condition using angular acceleration as well as the angular velocity and vehicle speed (Kiencke Column 3 Line 27, “A circuit configuration for determining a coefficient of friction between a motor vehicle tire and a road surface, comprising: a plurality of sensors disposed at a motor vehicle for continuously measuring an angular speed of a wheel… an evaluation circuit connected to the sensors and receiving the signals from the sensors, the evaluation circuit including means for calculating an angular acceleration from the angular speed measured by a respective one of the sensors; and means for evaluating a coefficient of friction between a motor vehicle tire and a road surface from the angular acceleration”, This means since the surface conditions are determined based on the angular acceleration and the vehicle speed and the angular acceleration is calculated based on the angular velocity, the surface conditions are based on the angular velocity as well).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsuno to incorporate the teachings of Kiencke of determining road surface conditions using angular acceleration, angular velocity and vehicle speed, Doing so would ensure that the determination is based on the current vehicle state and thus is accurate in showing what conditions the vehicle is experiencing. This will ensure that the system operates optimally (Kiencke Column 1 Line 15, “The method and the corresponding circuit serve to ascertain the current value of friction between a motor vehicle tire and the surface of a road. If this current frictional value is known accurately, then anti-lock brake systems (ABS) can be regulated especially precisely. For systems that provide traction control, anti-slip, four-wheel steering, driver information, and rough road detection as well, accurate knowledge of the dynamic friction can be useful”)
Nitta teaches that the control gain calculator calculates the control gain in accordance with a predetermined condition on the basis of a determination result of the slip determination device (Nitta Paragraphs 0033-0036, “The process proceeds to S103, and the road surface response coefficient setting unit 16 sets the road surface response coefficient kμ to be multiplied by the yaw rate deviation Δγ according to the road surface μ. As described above, this road surface response coefficient kμ is set to 1.5 when the road surface μ is smaller than 0.35 and is a low μ road, and is set to 1.5 when the road surface μ is larger than 0.8 and is a high μ road. Set to 0.5.”, “After that, the process proceeds to S104, and the yaw rate steady-state gain Gγδf (0) is calculated by the yaw rate steady-state gain calculation unit 13 according to the above equation (1)”, this means that according to the process the control gain is calculated on the basis of the determination of the slip determination device and a predetermined condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Matsuno to incorporate the teachings of Nitta of calculating the control gain on the basis of the slip determination. Doing so would ensure that that the control gain being calculated is based on the current conditions that the vehicle is experiencing and thus making sure that the value of the control gain obtained is accurate to those conditions and the vehicle performs optimally for those surface conditions (Paragraph 0005, “It operates reliably in a timely manner without causing anxiety to the driver even on a low μ road, and the driver feels uncomfortable even on a high μ road. It is an object of the present invention to provide a braking force control device for a vehicle that can operate reliably in a timely manner without hugging the vehicle and can operate reliably with a natural feeling”).
Allowable Subject Matter
11.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
12.	The following is a statement of reasons for the indication of allowable subject matter: 
Although Matsuno in view of Kiencke and Nitta teaches the limitation including “the yaw moment control device includes a road surface frictional coefficient estimator configured to estimate a road surface frictional coefficient, and when the determination result of the slip determination device satisfies a predetermined first condition, the control gain calculator calculates the control gain using the road surface frictional coefficient estimated by the road surface frictional coefficient estimator”, none of the prior art of record references taken either together or in combination with the prior art of record disclose a method, or system including the further instructions:
(claim 2) “When the determination result of the slip determination device satisfies a predetermined second condition different from the first condition, the control gain calculator returns the control gain from a control gain which determines an initial yaw response characteristic to a control gain corresponding to an original yaw response characteristic of the vehicle”
in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662